OPINION — AG — THE PROPOSED REGULATION DEFINING THE PERSON IN CHARGE OF INTERMENT AND LIMITING THE ISSUANCE OF A BURIAL, REMOVAL OR TRANSIT PERMIT OF OKLAHOMA LICENSED FUNERAL DIRECTORS, OR NEXT OF KIN OF DECEASED PERSON WHERE THE SERVICES OF A FUNERAL DIRECTOR ARE NOT UTILIZED, WOULD BE INVALID AND CANNOT PROPERLY BE ADOPTED BY THE STATE COMMISSIONER OF HEALTH (DEPARTMENT OF HEALTH) (CERTIFICATE OF DEATH, DEATH CERTIFICATE, VITAL STATISTICS REGISTRARS) CITE: 21 O.S.H. 1151, 59 O.S.H. 396.6, 63 O.S.H. 91, 63 O.S.H. 560.11 (J. H. JOHNSON) ** SEE: OPINION NO. 71-318 (1971) **